Citation Nr: 0024959	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  94-17 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for traumatic arthritis 
of the interphalangeal joint of the right first toe.


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney at Law


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1976 to July 
1978.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1993 rating 
decision by the Philadelphia, Pennsylvania RO which, in 
pertinent part, granted service connection for traumatic 
arthritis of the interphalangeal joint of the right first 
toe, evaluated as noncompensable, effective in January 1993.  
This case was before the Board in June 1996 when it was 
remanded for additional development.

In January 1999 the Board issued a decision, in pertinent 
part, denying entitlement to an increased (compensable) 
rating for traumatic arthritis of the interphalangeal joint 
of the right first toe.  On February 9, 2000, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) issued an order which granted a joint motion to 
vacate and remand and to stay further proceedings, vacated 
that part of the Board's January 1999 decision that denied an 
increased (compensable) rating for traumatic arthritis of the 
interphalangeal joint of the right first toe and remanded 
that matter to the Board for action in compliance with the 
joint motion.  All of the other issues on appeal were 
dismissed.

The Board notes that in a recent case, Fenderson v. West, 12 
Vet. App. 119 (1999), the Court addressed the issue of 
"staged" ratings and distinguished between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection (as in this case) and a claim for 
an increased rating of a service connected disability.  The 
issue for appellate consideration, as set forth on the title 
page, has been re-characterized in accordance with Fenderson.


REMAND

In the decision of January 1999, the Board denied entitlement 
to a compensable rating for traumatic arthritis of the 
interphalangeal joint of the right first toe.  The Board 
noted that the evidence of record was negative for any 
objective showing of significant increased functional 
impairment due to the veteran's reports of intermittent pain 
and occasional swelling in his right first toe.

In February 2000, the Court remanded the issue to the Board 
in accordance with the Joint Motion to Vacate and Remand and 
To Stay Further Proceedings filed in January 2000.  In the 
Joint Motion, it was noted that that remand was required for 
readjudication based upon consideration of the requirements 
of DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that VA rating examinations must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45.  In this regard it is noted that 38 C.F.R. § 4.40 
requires that rating of disabilities of the musculoskeletal 
system reflect functional loss due to pain and reduced 
strength or endurance.  The provisions of 38 C.F.R. § 4.59 
require that the rating of a disability involving any form of 
arthritis must include consideration of the extent of pain on 
motion of the arthritic joint.  38 C.F.R. § 4.59.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.45, 4.59.  In DeLuca the Court 
emphasized that a VA rating examination must adequately 
portray functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court also held that Diagnostic Codes pertaining 
to range of motion do not subsume 38 C.F.R. § 4.40 and § 
4.45, and that the rule against pyramiding set forth in 38 
C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  In light of the Joint 
Motion and Court Order, the Board finds that the veteran 
should be scheduled for a VA orthopedic examination.

As noted above, in Fenderson, the Court recognized a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection (as in this case) and a claim for an increased 
rating for a service-connected disability.  The Court found 
two important reasons for this distinction-consideration of 
"staged" ratings and the adequacy of the statement of the 
case.  On Remand, the RO will have an opportunity to 
specifically consider whether staged ratings would be 
appropriate.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to his claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request that he furnish the names and 
addresses of all health care providers 
who have treated or examined him for his 
right toe disability since his April 1998 
VA examination.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and request copies of all 
records of treatment relating to the 
veteran's right toe disability since 
April 1998.  All records obtained should 
be associated with the claims folder.

2. The veteran should be scheduled for a 
VA orthopedic examination in order to 
ascertain the nature and severity of his 
traumatic arthritis of the 
interphalangeal joint of the right first 
toe.  All indicated tests and x-ray 
examinations should be conducted.  The 
claims folder must be made available to 
the examiner for review.  

The examiner should fully describe any 
weakened movement, excess fatigability 
and incoordination present due to 
traumatic arthritis of the 
interphalangeal joint of the right first 
toe.  In addition, determinations on pain 
with use should be noted and described.  

The examiner should be asked to determine 
whether the veteran's right first toe 
exhibits pain, weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected 
traumatic arthritis of the 
interphalangeal joint of the right first 
toe; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any pain, weakened 
movement, excess fatigability, or 
incoordination.  If such a determination 
is not feasible, this should be stated 
for the record and the reasons provided.  

The examiner should also provide an 
opinion as to whether pain could 
significantly limit functional ability 
during flare-ups or when the right first 
toe is used repeatedly over a period of 
time.  This determination should if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
Again, if such a determination is not 
feasible, this should be stated for the 
record and the reasons provided.

3.  Thereafter, the RO should review the 
case and determine whether the report of 
examination requested above complies with 
the dictates of the Court in the DeLuca 
case.  If not, corrective action should 
be implemented.  Thereafter, the RO 
should readjudicate the veteran's claim.  
In doing so, the RO should consider the 
principles set forth by the Court in 
Fenderson regarding initial ratings for 
service-connected disabilities.  If the 
decision remains adverse to the veteran, 
the RO should provide the veteran and his 
representative with a supplemental 
statement of the case and the applicable 
time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


